The only question presented on this appeal for our determination is whether or not the evidence is sufficient to support the judgment of conviction of the offense of murder in the second degree.
There was sharp conflict between material testimony given by the defendant and that given by an eye witness. It was the province of the jury to determine the credibility of the witnesses and to say who was speaking the truth. There is nothing to indicate that the jury was influenced by any improper motive.
On consideration of the entire record we find no reversible error. *Page 533 
Judgment is affirmed.
So ordered.
BROWN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.